United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.T., Appellant
and
DEPARTMENT OF THE NAVY,
PHILADELPHIA NAVAL SHIPYARD,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1021
Issued: November 25, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 9, 2009 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated December 17, 2008. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than an eight percent permanent impairment to
his right leg.
FACTUAL HISTORY
The Office accepted that appellant sustained a right knee contusion and right knee
synovitis/chondromalacia in the performance of duty on September 22, 1983. He stopped
working at the employing establishment in 1995. With respect to a right leg permanent
impairment, appellant submitted a September 8, 2003 report from Dr. David Weiss, an osteopath,

who opined that appellant had a 20 percent permanent right leg impairment, based on a 17
percent motor deficit impairment,1 and an additional 3 percent for pain.
The Office referred the case to Dr. Steven Valentino, an osteopath, for a second opinion
examination.2 In a report dated December 9, 2004, Dr. Valentino opined that appellant had
recovered from his employment injury with no employment-related permanent impairment. The
Office determined that a conflict in the medical evidence was created,3 and appellant was
referred to Dr. David Steinberg, a Board-certified orthopedic surgeon, for an independent
medical examination.
In a report dated November 9, 2006, Dr. Steinberg provided a history and results on
examination. He opined that based on the A.M.A., Guides appellant had a 24 percent permanent
impairment under Table 17-8 for 4/5 motor strength deficit of the right hamstrings and
quadriceps. No decision was issued by the Office.
By report dated April 11, 2007, an Office medical adviser stated that under the A.M.A.,
Guides “decreased strength cannot be rated in the presence of painful conditions.” He opined
that appellant had an eight percent permanent impairment, based on five percent from Table 1731 and an additional three percent for pain.
The Office then referred appellant to Dr. Scott Rushton, a Board-certified orthopedic
surgeon, for a referee examination. In a report dated November 16, 2007, Dr. Rushton opined
that appellant had eight percent right leg impairment, using the same tables as the Office medical
adviser who submitted an April 17, 2008 report finding that appellant had eight percent
permanent impairment, with a date of maximum medical improvement of November 9, 2006, the
date of examination by Dr. Steinberg.
By decision dated May 22, 2008, the Office issued a schedule award for eight percent
permanent impairment to the right leg. The period of the award was 23.04 weeks from
November 9, 2006.
Appellant requested an oral hearing before an Office hearing representative. A hearing
was held on October 27, 2008. In a decision dated December 17, 2008, the hearing
representative affirmed the May 22, 2008 schedule award. The hearing representative found the
weight of the evidence was represented by Dr. Rushton.

1

Dr. Weiss cited Table 17-8 of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (5th ed.).
2

5 U.S.C. § 8123(a) provides: “An employee shall submit to examination by a medical officer of the United
States, or by a physician designated or approved by the Secretary of Labor, after the injury and as frequently and at
times and places as may be reasonably required.”
3

According to 5 U.S.C. § 8123(a), “If there is a disagreement between the physician making the examination for
the United States and the physician of the employee, the Secretary shall appoint a third physician who shall make an
examination.”

2

LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act4 and its
implementing regulations5 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss, or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulations as the appropriate standard for evaluating schedule losses.6
ANALYSIS
The Office found a conflict existed under 5 U.S.C. § 8123(a) and referred appellant to
Dr. Steinberg as a referee physician, who opined that appellant had a 24 percent impairment
under Table 17-8.7 An Office medical adviser asserted that the A.M.A., Guides does not allow
decreased strength impairments in the presence of “painful conditions.” The A.M.A., Guides
states, in discussing upper extremity impairment based on strength measurements, that decreased
strength cannot be rated in the presence of decreased motion or painful conditions that prevent
effective application of maximal force in the region being evaluated. Dr. Steinberg attempted to
apply Table 17-8 for leg impairments due to muscle weakness based on manual muscle testing.
The A.M.A., Guides does not prohibit use of this table simply because there may be a painful
condition. Dr. Steinberg did not discuss whether appellant’s condition prevented application of
maximal force.
There are additional guidelines to the use of Table 17-8. Weakness caused by a motor
deficit of a specific peripheral nerve should be assessed according to the section under peripheral
nerve impairments.8 Moreover, measurements made by one examiner should be consistent on
different occasions.9 Dr. Steinberg did not clarify whether the use of Table 17-18 was
appropriate in this case or whether strength measurements were properly performed in
accordance with the A.M.A., Guides.
The Office should have requested that Dr. Steinberg provide clarification on these issues.
According to its procedures regarding referee reports, “If clarification or additional information

4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404 (1999).

6

Id.

7

A.M.A., Guides 532, Table 17-8 provides impairments due to lower extremity muscle weakness based on
manual muscle testing.
8

Id. at 531.

9

Id.

3

is needed, the [claims examiner] will write to the specialist to obtain it.”10 There is no evidence
of record that the Office sought clarification. In this case, the Office referred appellant to a
second referee examination. Office procedures clearly state, “Only if the selected physician fails
to provide an adequate and clear response after a specific request for clarification may the Office
seek a second referee specialist’s opinion.”11
The Board accordingly finds that the Office failed to follow its procedures in this case.
The Office should have made a specific request for clarification from Dr. Steinberg regarding the
use of Table 17-8 and the validity of strength measurements. When it improperly refers a
claimant for a second referee examination before attempting clarification of the initial referee
report, the second physician’s report is excluded from the record.12 As the Board explained in
Alsing,13 the Office should not consider evidence that is improperly obtained. The report from
Dr. Rushton therefore should be excluded from the record in this case.
The case will be remanded to the Office to seek clarification from Dr. Steinberg in accord
with Office procedures. If Dr. Steinberg is unable to provide adequate clarification, appellant
should be referred for another referee examination. After such further development as the Office
deems necessary, it should issue an appropriate decision.
CONCLUSION
The Board finds that the Office did not properly follow its procedures and did not resolve
the conflict in the medical evidence.

10

Federal (FECA) Procedure Manual, Part 3 -- Medical, Medical Examinations, Chapter 2.500.5(b)(2)
(October 1995).
11

Id. at 3.500.6(b) (September 1995).

12

Nancy Keenan, 56 ECAB 687 (2005); Joseph R. Alsing, 39 ECAB 1012 (1988); Federal (FECA) Procedure
Manual, Part 3 -- Medical, Medical Examinations, Chapter 2.500.6(b) (September 1995).
13

Joseph R. Alsing, supra note 12.

4

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated December 17 and May 22, 2008 are set aside and the case
remanded for further action consistent with this decision of the Board.
Issued: November 25, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

